DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114 
A request for continued examination, in the “Request for Continued Examination (RCE) - 01/07/2022”, under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
Status of Claims
Applicant’s cancellation of claims 1, 21 and 23, cancellations of claims 17-20, and submission of new claims 25-34 in “Claims - 12/07/2021” with the “After Final Consideration Program Request - 12/07/2021”, have been acknowledged.  
Applicant arguments in “Remarks - 12/07/2021 - Applicant Arguments/Remarks Made in an Amendment” (on page 7) that “Applicant traversed the Restriction Requirement, and made a provisional election as required by the MPEP. (See, e.g., MPEP 818.03(b).)” could not be considered as applicant’s cited “MPEP 818.03(b)” does not exist. Therefore, previous non-elected claims 7-16 were withdrawn (without traverse as indicated in Non-Final Rejection - 06/03/2021 at PP-4) remains forced.
Moreover, applicant’s submission of new claims 25-34 requires further restriction to one of the following Species under 35 U.S.C. 121 as the application contains claims directed to the following patentably distinct Species. 
Comprising claim 1 and 21 that are drawn to methods, characterized by a “removing top portions of the one or more fill layers until a new topmost surface of the one or more fill layers is below the topmost surface of the dielectric layer; after the step of removing top portions of the one or more fill layers, and removing step a portion of at least one of a remaining portion of the one or more fill layers. Dependent claims 2-6 and 22-24 will be examined with this group.
Comprising claims 25 that are drawn to a method characterized by the portion of the substrate comprising a channel region; the dielectric layer forming spacers on respective sidewalls of the dummy structure; removing the dummy structure from between the spacers, leaving behind a trench defined by sidewalls of the spacers and by the channel region of the substrate; …the one or more fill layers forming a gate stack, wherein a topmost surface of the gate stack extends above a topmost surface of the spacers; removing a top portion of the gate stack until a topmost surface of the gate stack is below the topmost surface of the spacers; after the step of removing top portions of the gate stack, depositing a planarization layer on the gate stack such that a topmost surface of the planarization layer is at least as high as the topmost surface of the spacers; etching back the planarization layer to be co-planar with the topmost surface of the spacers; and TSMP20141287USo3Page 4 of 8removing the planarization layer and a top portion of the gate stack. Dependent claims 26-34 will be examined with this group.
The species of different methods, Species I-II, as claimed are independent or distinct because they have been characterized by mutually exclusive subject matters as identified above. The method in new claim 25 is uniquely characterized by mutually exclusive limitation such as lithographical process of formation, etching etc. of, inter alia,  a channel region; spacers on respective sidewalls, a trench defined by sidewalls of the spacers and by the channel region; … a gate stack, removing a top portion of the gate stack until a topmost surface of the gate stack is below the topmost surface of the spacers; a topmost surface of the planarization layer is at least as high as the topmost surface of the spacers; planarization layer co-planar with the topmost surface of the spacers” . In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter as exemplified by the aforementioned mutually exclusive characteristics, while the species or groupings of patentably indistinct species require a different field of search (different search strategies or search queries, as evidenced by the above-defined distinctions between the species) (see MPEP § 808.02) and/or the prior art applicable to one species would not likely be applicable to another species; and/or the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. Therefore, restriction for examination purposes as indicated is proper.
Since applicant has been originally presented invention in ‘Final Rejection - 10/07/2021’ and ‘Non-Final Rejection - 06/03/2021’, this invention has been constructively examined by original presentation for prosecution for elected claims {1-3. 5-7, 16}. Accordingly, claims {29-35} of Species D.II are withdrawn from consideration as being directed to a non-elected invention, without traverse, and therefore made FINAL.  See 37 CFR 1.142(b) and MPEP § 821.03.
This office action considers claims 1-16 and 21-34 pending for prosecution, of which, non-elected claims 7-16, 25-34 are being withdrawn, and elected claims 1-6 and 21-24 are examined on their merits.
Withdrawn of Claim Rejections - 35 USC § 112
Applicant’s argument and clarification, in the “Response After Final Action - 12/07/2021“, with respect to claims 1-6 and 21-24 are persuasive, specifically, amendments to the claims 1 and 21 remove the claims indefiniteness. In view of above, the rejection, in the “Final Rejection - 01/19/2017 “, under 35 U.S.C. 112(b), for the claims 1-6 and 21-24 have been withdrawn.
Examiner Note with regard to Prior Art of Record
Claims 1, 21 are distinguished over the closest prior art, US 20160049399 A1 to Park; Chanro et al. of record, and US 5942449 A to Meikle; Scott G. of record)., either singularly or in combination, fail to anticipate or render obvious limitations “removing top portions of the one or more fill layers until a new topmost surface of a top portion of at least one of a remaining portion of the one or more fill layers. in combination with all other limitations in the claims as claimed and defined by applicant. 
Claims 2-6 and 22-24 are distinguished over the closest prior arts, cited above, because of their dependency on claims 1 and 21 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOAZZAM HOSSAIN whose telephone number is (571)270-7960.  The examiner can normally be reached on M-F: 8:30AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
January 17, 2022